     Case 1:20-cv-01430-DAD-BAM Document 7 Filed 10/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    IAN WILSON,                                         Case No. 1:20-cv-01430-BAM (PC)
12                        Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                          ACTION
14    TORRES, et al.,                                     FINDINGS AND RECOMMENDATION
                                                          THAT PLAINTIFF’S MOTION FOR LEAVE
15                        Defendants.                     TO PROCEED IN FORMA PAUPERIS BE
                                                          DENIED
16
                                                          (ECF No. 2)
17
                                                          FOURTEEN (14) DAY DEADLINE
18

19           Plaintiff Ian Wilson (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

20   action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on October 7, 2020, together

21   with a motion requesting leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF

22   Nos. 1, 2.)

23           Examination of these documents reveals that Plaintiff is able to afford the costs of this

24   action. Specifically, during the prior six months Plaintiff has held an average monthly balance of

25   $677.51 in his account, with average monthly deposits of $274.85. His current balance is

26   $575.25.

27           Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

28   District Judge to this action.
                                                         1
     Case 1:20-cv-01430-DAD-BAM Document 7 Filed 10/08/20 Page 2 of 2

 1          Further, it is HEREBY RECOMMENDED that:

 2          1. The motion to proceed in forma pauperis (ECF No. 2) be DENIED; and

 3          2. Plaintiff be ORDERED to pay the $400 initial filing fee in full to proceed with this

 4               action.

 5          These Findings and Recommendations will be submitted to the United States District

 6   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 7   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

 8   file written objections with the court. The document should be captioned “Objections to

 9   Magistrate Judge’s Findings and Recommendation.” Plaintiff is advised that the failure to file

10   objections within the specified time may result in the waiver of the “right to challenge the

11   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

12   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

13
     IT IS SO ORDERED.
14

15      Dated:     October 8, 2020                            /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
